Case: 1:19-cv-00574-MWM-KLL Doc #: 15 Filed: 04/27/20 Page: 1 of 1 PAGEID #: 111




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                       WESTERN DIVISION - CINCINNATI

TIFFANY BROWN,                           :         Case No. 1:19-cv-574
                                         :
             Plaintiff,                  :         Judge Matthew W. McFarland
                                         :
 vs.                                     :
                                         :
TOTAL QUALITY LOGISTICS, LLC,            :
                                         :
             Defendant.                  :


       ENTRY AND ORDER ADOPTING REPORT AND RECOMMENDATION
          (DOC. 14), GRANTING MOTION TO DISMISS (DOC. 5), AND
                           TERMINATING CASE


       The Court has reviewed the Order and Report and Recommendation (Doc. 14) of

United States Magistrate Judge Karen L. Litkovitz, to whom this case is referred pursuant

to 28 U.S.C. § 636(b), and noting that no objections have been filed thereto and that the

time for filing such objections under Fed. R. Civ. P. 72(b) has expired, hereby ADOPTS

said Report and Recommendation.        Accordingly, the Court GRANTS Defendant’s

Motion to Dismiss (Doc. 5) and this case is TERMINATED on the Court’s docket.

       IT IS SO ORDERED.


                                                   UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF OHIO


                                             By:     /s/ Matthew W. McFarland b
                                                   JUDGE MATTHEW W. McFARLAND
